                     Case 14-10282-LSS            Doc 1124        Filed 05/13/19    Page 1 of 17




                                        UNITED STATES BANKRUPTCY COURT
                                          FORTH£ QISTRIC~' OF DELAWARE


In re: After-Party2, fnc.(f/k!a Event Rentals, lnc.), et a1.

                                                               Case No.(Jointly Administered)           't4-14282(LSS)
                                                                           Reporting Period:                 31-Mar-i9




REQUIRED DOCUMENTS                                                              Farm No.        Document Explanation
                                                                                                 Attached Attached
Post-Confirmation Quarters Summa        Re orf                                                       x


 declare under penalty of perjury(28 U.S,C. Section 1746} that this report and the attaehecl documents are true and
carre~t to khe best of my knowledge and belief.




META Advisors LLC, not individually, but solely as
Trustee of the After-Party2, Inc. Liquidation Trust
By: James d. Hunt, Its: Chief Operating Qfficer
Printed Name of Authorized Party                                                                Date ,

Trustee
Title
      Case 14-10282-LSS             Doc 1124       Filed 05/13/19       Page 2 of 17




in re: After-Party2, Inc. (f/k/a Event Rentals, Inc.), et al.



                                                           Case No.        14-10282(LSS)
                                                    Reporting Period         31-Mar-2019

                     Post-Confirmation Quarterly Summary Report



                                                         Time Period:    01/01/19-03/31/19



                                                                                 Amount
Beginning Bank Balance                                                          $136,323

Cash Receipts                                                                          $~

Total Cash Available                                                            $136,323



Disbursements

Disbursements Made Under the Plan                                                     $~
Professional Fee Disbursements                                                   $51,214
Other Disbursements                                                                   ~~
U.S. Trustee Fees                                                                   $650


Total Disbursements                                                               $51,864


Ending Book Balance                                                               $84,459


Adjustment for Disbursements Accounted for in the Prior Quarter                        $0


Ending Bank Balance                                                               $84,459
Case 14-10282-LSS         Doc 1124        Filed 05/13/19          Page 3 of 17




   In re: After-Party2, Inc.(f/k/a Event Rentals, Inc.), et al.



                                     Case No.            14-10282(LSS)
                              Reporting Period             31-Mar-2019

             Schedule of Professional Fee Disbursements



                                   Time Period:        01/01/19-03/31/19



    Professional                                                  Amount
    Crowe Horvath LLP                                             $24,230
    Kurtzman Carson Consultants LLC                                  $412
    META Advisors LLC                                             $21,000
    Pachulski Stang Zehl &Jones LLP                                $5,573
    Total                                          $               51,214
Case 14-10282-LSS         Doc 1124       Filed 05/13/19          Page 4 of 17




  In re: After-Party2, Inc.(f/k/a Event Rentals, Inc.), eta/.



                                    Case No.           14-10282(LSS)
                             Reporting Period            31-Mar-2019

                  Schedule of Other Disbursements



                                  Time Period:       01/01/19-03/31/19



   Other                                                        Amount
   Supplies                                                         ~~
   Bank Fees                                                        $~
   Total                                         $
_                      banCase
                           k~ 14-10282-LSS                                     Doc 1124               Filed 05/13/19         Page  5 ofWealth
                                                                                                                              Private   17    Management
                                                                                                                                       Business Statement
                                                                                                                                                  Account Number:
                     P.O. Box 1800
                     Saint Paul, Minnesota 55101-0800
                     3055        IMG                                             Y        ST01                                                   Statement Period:
                                                                                                                                                      Jan 2, 2019
                                                                                                                                                          through
                                                                                                                       ~f                            Jan 31, 2019
                                                                                                                       •yS


                      I1~1~~~~~~111~'~~~~I~~~~~II~I~~~~~J~~~~I~~I~~~I~~~ill'~~II1~1~11                                                                  Page 1 of 1
                      _~ -~
                      AFTER-PARTY2 INC LIQ TR
                      SECURED/TAX CLAIMS RESERVE
                                                                                                                      Contact a Private Wealth Management Client
                                                                                                              Services Representative at 888.265.7962, 24 hours a
                                                                                                                       day, 7 days a week for questions about your
                                                                                                                 account(s). Visit privatewealth.usbank.com to view
                                                                                                                                              your statement online.



                                                                                                             _,                       ,..
~i~Ft3RNFATtC3;N ~'Q!! SH{3U[.~ KNt~N                                                    ..      ..
          Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effective Jan. 1, 2019.
          Please contact your banker or Treasury Management consultant for pricing information specific to your account. If you need
          assistance in reaching your bank contact, call Customer Service at the number listed in the upper right corner of this statement or
          send an email to Customer Service at commercialsupport@usbank.com.
                                                                                   ~~
          Effective February 11, 2019 the "Your Deposit Account Agreement booklet will include an update that may affect your rights.
          Starting February 11, you may pick up copies at your local branch, view copies at usbank.com, or call 800.USBANKS
          (1.800.872.2657) to request a copy.
          The main update to note in the revised "Your Deposit Account Agreement" booklet section, and sub section, is:
                    In section "Terms Applicable to all Deposit Accounts", there is an update in the "Arbitration" subsection now titled
                   "Resolution of Disputes by Arbitration".

          Protecting your accounts is our highest priority. We have many safeguards in place to help ensure your accounts are secure.
          One of these is to close long-term inactive cards. If your U.S. Bank Business Debit or ATM Card has not been used within the last
          1$ months, it may be closed. You will be notified at a later date in the event that your card will be closed. Please call us with any
          questions at 800-673-3555.


PLPaTiNUM f3U~1NES~. CHECKtEiG . ,                                                                                                                  memberFDIC
      _.
U.S. Bank National Association                                                                                                   ACCOunt Number-'
Account Summary

Beginning Balance on Jan Z                                                    712.87
        Ending Balance on Jan 31, 2019 $                                      712.87


Account Analysis Activity for: December 2018
                                       Account Number:                                                                                      $                0.00

                                       Analysis Service Charge assessed to                        -~                                        $                0.00
                           Case 14-10282-LSS                                  Doc 1124         Filed 05/13/19         Page 6 ofWealth
                                                                                                                      Private   17    Management
                        banks                                                                                                  Business Statement
                                                                                                                                          Account Number:
                     P.O. Box 1800
                     Saint Paul, Minnesota 55101-0800
                     3055        IMG                          S                  Y      ST01                                             Statement Period:
                                                                                                                                              Feb 1, 2019
                                                                                                                                                  through
                                                                                                            Y   • L
                                                                                                                                             Feb 28, 2019
                                                                                                           ;r
                                                                                                                                                Page 1 of 1
                    1~1~'ll~'~1~~~1~1~~~1~'~~II~~~~~11~'~I1~~~'~'~il~~~~~~~~~~~ll~ll~
                    -~
                    AFTER-PARTY2 INC LIQ TR
                    SECURED/TAX CLAIMS RESERVE
                                                                                                              Contact a Private Wealth Management Client
                                                                                                      Services Representative at 888.265.7962, 24 hours a
                                                                                                               day,7 days a week for questions about your
                                                                                                         account(s). Visit privatewealth.usbank.com to view
                                                                                                                                      your statement online.




U.S. Bank National Association                                                                                           Account Number
Account Summary

Beginning Balance on Feb 1                           $                       712.87
        Ending Balance on Feb 28, 2019 $                                     712.87


Account Analysis Activity for: January 2019
                                      Account Number:                                          -~                               $                    0.00

                                      Analysis Service Charge assessed to                      --                               $                    0.00
         Case 14-10282-LSS                            Doc 1124        Filed 05/13/19     Page  7 ofWealth
                                                                                          Private   17    Management
_     bank                                                                                         Business Statement
                                                                                                                  Account Number:
    P.O. Box 1800
    Saint Paul, Minnesota 55101-0800
    3055       IMG                      S               Y      ST01                                              Statement Period:
                                                                                                                      Mar 1, 2019
                                                                                                                          through
                                                                                                                     Mar 31, 2019


     n~~hl~~~~~~n~in~~~~lr~nl~~~~i~~nlnllhl~ll~ill~i~lril~~~                                                            Page 1 of 1

     AFTER-PARTY2 INC LIQ TR
     SECUREDITAX CLAIMS RESERVE
                                                                                      Contact a Private Wealth Management Client
                                                                              Services Representative at 888.265.7962, 24 hours a
                                                                                       day, 7 days a week for questions about your
                                                                                 account(s). Visit privateweaith.usbank.com to view
                                                                                                              your statement online.
                                       Case 14-10282-LSS                         Doc 1124            Filed 05/13/19          Page  8 ofWealth
                                                                                                                              Private   17    Management
              C~bank~ P.O. Box 1800
                                                                                                                                       Business Statement
                                                                                                                                                  Account Number:
                      Saint Paul, Minnesota 55101-0800
                      3055         IMG                                              Y      ST01                                                  Statement Period:
                                                                                                                                                      Jan 2, 2019
                                                                                                                                                          through
                                                                                                                  '~.~"~~=                           Jan 31, 2019


                       'ICI'1'~~I'll'I~~~I~~~111~1~11~~~~1~~~~~11~~~1~1~~~11~11~1~~~111~                                                                Page 1 of 3

                       AFTER-PARTY2 INC LIQ TR
                       GUC CLAIMS/OPERATING RESERVE
                                                                                                                      Contact a Private Wealth Management Client
                                                                                                              Services Representative at 888.265.7962, 24 hours a
                                                                                                                       day, 7 days a week for questions about your
                                                                                                                 account(s). Visit privatewealth.usbank.com to view
                                                                                                                                              your statement online.



                                                                                                                               __.
INFC3RAlI~,TI4N YDl! SH{)U~Q KP~IC}W
           Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effective Jan. 1, 2019.
           Please contact your banker or Treasury Management consultant for pricing information specific to your account. If you need
           assistance in reaching your bank contact, call Customer Service at the number listed in the upper right comer of this statement or
           send an email to Customer Service at commercialsupport@usbank.com.

           Effective February 11, 2019 the "Your Deposit Account Agreement" booklet will include an update that may affect your rights.
           Starting February 11, you may pick up copies at your local branch, view copies at usbank.com, or call 800.USBANKS
           (1.800.872.2657) to request a copy.
           The main update to note in the revised "Your Deposit Account Agreement booklet section, and sub section, is:
                     In section "Terms Applicable to all Deposit Accounts", there is an update in the "Arbitration" subsection now titled
                    "Resolution of Disputes by Arbitration".

           Protecting your accounts is our highest priority. We have many safeguards in place to help ensure your accounts are secure.
           One of these is to close long-term inactive cards. If your U.S. Bank Business Debit or ATM Card has not been used within the last
           18 months, it may be closed. You will be notified at a later date in the event that your card will be closed. Please call us with any
           questions at 800-673-3555.

                                            _                                                                                                                 ,:
 P.IA~T~N(1Nl.~:USIN:ESS C-~E~K~NG                                                                                                                  M~mbe~°:Ft71
 U.S. Bank National Association                                                                                                  ACCount Nu1Y1beC
 Account Summary
                                         # Items
 Beginning Balance on Jan 2                             $                 129,390.85
 Checks Paid                                    2                           7,411.62-
         Ending Balance on Jan 31, 2019 $                                 121,979.23

Checks Presented Conventionally
Check       Date      Ref Number                                               Amount             Check       Date           Ref Number                   Amount
-           Jan 9                                                               411.62 I                      Jan 2                                      7,000.00

                                                                                                   Conventional Checks Paid (2)                          7,411.62-

 Balance Summary
 Date            Ending Balance                              Date                           Ending Balance
 Jan 2              122,390.85                               Jan 9                             121,979.23
     Balances only appear for days reflecting change.


            Analysis Activity for: December 2018
                                         Account Number:                                                                                  $                  0.00

                                         Analysis Service Charge assessed to                                                              $                  0.00
                             Case 14-10282-LSS       Doc
                                      AFTER-PARTY2 iNc    1124
                                                       ~~aTR            Filed 05/13/19       Page  9 ofWealth
                                                                                              Private   17    Management
          C~bank~                         GUC CLAIMS/OPERATING RESERVE                                 Business Statement
                                                                                                              Account Number:
                                                                                                              ~~

                                                                                                              Statement Period:
                                                                                                                   Jan 2, 2019
                                                                                   ,t"'~';                             through
                                                                                                                  Jan 31, 2019

                                                                                                                    Page 2 of 3

                                  RAE DE7Al~.          -                                             ;'
                                 Service Activity Detail for Account Number_~-
Service                                                       Volume       Avp Unit Price                        Total Charge
Depository Services
     Combined Transactions/Items                                   1                                               No Charge
                             Subtotal: Depository Services                                                              0.00

                              Fee Based Service Charges for Account Number                                $             0.00
                   Case 14-10282-LSS       Doc
                             AFTER-PARTY2 INC LIQ1124
                                                 TR     Filed 05/13/19   Page 10 of
                                                                          Private   17 Management
                                                                                  Wealth
        us •                  GUC CLAIMS/OPERATING RESERVE                        Business Statement
                                                                                        Account Number:


                                                                                        Statement Period:
                                                                                             Jan 2, 2019
                                                                                                 through
                                                                                            Jan 31, 2019

                                                                                                 Page 3 of 3
                                        ,.     ..              :... .                       _.
~MP►GES FfJR Y~'31,1R PLATtPIUM BU~tNES~ CM~CKING ,AC~QE~~#T                             ~em~~rFflf
                                                                             Account Number--
                          Case 14-10282-LSS                                      Doc 1124                Filed 05/13/19        Page 11 of
                                                                                                                                Private   17 Management
                                                                                                                                        Wealth
                        bank                                                                                                            Business Statement
                                                                                                                                                        Account Number:
                     P.O. Box 1800
                     Saint Paui; Minnesota 55101-0800
                     3055          IMG                                               Y       ST01                                                      Statement Period:
                                                                                                                                                            Feb 1, 2019
                                                                                                                                                                through
                                                                                                                                                           Feb 28. 2019
                                                                                                                        .~
                       ~~~I~~I~~I~~11~1~~~111~1~~1~1~~~1~~1~1~'~I1 1~1~~~1 ~11~'~~II~II~I~                                                                    Page 1 of 2
                                                  ~-
                       AFTER-PARTY2 INC UQ TR
                       GUC CLAIMS/OPERATING RESERVE
                                                                                                                            Contact a Private Wealth Management Client
                                                                                                                    Services Representative at 888.265.7962, 24 hours a
                                                                                                                             day, 7 days a week for questions about your
                                                                                                                       account(s). Visit privatewealth.usbank.com to view
                                                                                                                                                    your statement online.




U.S. Bank National Association                                                                                                       Account Number)
Account Summary
                                         # Items
Beginning Balance on Feb 1                                                 121,979.23
Checks Paid                                                                 13,222.80-
        Ending Balance on Feb 28, 2019 $                                   108,756.43

Checks Presented Conventionally
Check       Date      Ref Number                                                Amount         Check               Date         Ref Number                      Amount
■           Feb 1                                                              7,000.00        -                   Feb 7                                         650.00
            Feb 7                                                              5,572.80
                                                                                                        Conventional Checks Paid (3)                         13,222.80-

Balance Summary
Date            Ending Balance                                Date                            Endin_q Balance
Feb 1              114,979.23                                 Feb 7                               108,756.43
    Balances only appear for days reflecting change.

At~f,~kLltrSIS ~~R~71Gf C~iARGE;flETfiIL
Account Analysis Activity for: January 2019
                                         Account Number:                                                                                                           ~ ~~

                                         Analysis Service Charge assessed to                              —~                                   $                   0.00

                                               Service Activity Detail for Account Numbe~--
Service                                                                     Volume      Avq Unit Price                                                     Total Charge
Depository Services
     Combined Transactions/Items                                                                    2                                                        No Charge
                             Subtotal: Depository Services                                                                                                        0.00

                                          Fee Based Service Charges for Account Number—~                                                                             ~iI~7
               Case 14-10282-LSS          Doc    1124 Filed   05/13/19   Page 12 of 17 Management
            banks           AFTER-PARTY2 INC LIQ TR
                            GUC CLAIMS/OPERATING RESERVE
                                                                          Private Wealth
                                                                                  Business Statement
                                                                                             Account Number:


                                                                                         Statement Period:
                                                                                              Feb 1, 2019
                                                                                                  through
                                                                                             Feb 28, 2019

                                                                                                  Page 2 of 2
  :.                  ...
~MA~ES;FQR YC}~JR RTtNElM BU:~~{~dESS CN~G#SING 1~kC~QtlI~T          ~                        1~tQrr~ber Ft~t
                                                                            Account Number
                                    Case 14-10282-LSS                  Doc 1124             Filed 05/13/19        Page 13 of
                                                                                                                   Private   17 Management
                                                                                                                           Wealth
               C'~bank~
                      P.O. Box 1800
                                                                                                                           Business Statement
                                                                                                                                          Account Number:
                      Saint Paul, Minnesota 55101-0800
                      3055        IMG                        S            Y      ST01                                                     Statement Period:
                                                                                                                                               Mar 1, 2019
                                                                                                                                                   through
                                                                                                             s-                               Mar 31, 2019

                                                                                                                                                 Page 1 of 2
                     i~I~~i~iill,i~ini~~i~ii~i~~n,~~~nrhU~i~~ii~i„nli~i~l~lill
                     1~ ~~
                        AFTER-PARTY2 INC LIQ TR
                        GUC CLAIMS/OPERATING RESERVE
                                                                                                               Contact a Private Wealth Management Client
                                                                                                       Services Representative at 888.265.7962, 24 hours a
                                                                                                                day, 7 days a week for questions about your
                                                                                                          account(s). Visit privatewealth.usbank.com to view
                                                                                                                                       your statement online.



                                                         t                                      ;:..
                                                                                             <_...
 U.S. Bank National Association                                                                                         Account Number
 Account Summary
                                        # Items
 Beginning Balance on Mar 1                        $              108,756.43
 Checks Paid                               2                       31,229.59-

         Ending Balance on Mar 31, 2019 $                          77,526.84

Checks Presented Conventionally
Check       Date      Ref Number                                      Amount            Check          Date        Ref Number                      Amounf
-           Mar 12                                                  24,229.59 I                        Mar 1                                      7,000.00

                                                                                         Conventional Checks Paid (2)              $            31,229.59-

 Balance Summary
 Date            Ending Balance                          Date                     Ending Balance
 Mar 1              101,756.43                           Mar 12                       77,526.84
     Balances only appear for days reflecting change.


 Account Analysis Activity for: February
                                        Account Number:                                                                                               ~ ~~

                                        Analysis Service Charge assessed to                 _—                                    $                   0.00

                                             Service Activity Detail for Account Number
                                                                          Volume                               Avp Unif Price                 Total Charge
 Service
 Depository Services
      Combined Transactions/Items                                                       3                                                       No Charge
                              Subtotal: Depository Services                                                                                          0.00

                                         Fee Based Service Charges for Account Number—_                                           $                   0.00
                    Case 14-10282-LSS      Doc 1124      Filed 05/13/19   Page 14 Wealth
                             AFTER-PARTY2 INC LIQ TR                       Private of 17 Management
       C'~bank~                GUC CLAIMS/OPERATING RESERVE                        Business Statement
                                                                                         Account Number:


                                                                                         Statement Period:
                                                                                              Mar 1, 2019
                                                                                                  through
                                                                                             Mar 31, 2019

                                                                                               Page 2 of 2

~11~1A,~ES- FQR Y4U~'i Pi.AT'tNFJM BU~t~E$S GNEGKING A~G:C~iJN~f                          119ember FD1
                                                                             Account Number_
                               Case 14-10282-LSS                           Doc 1124          Filed 05/13/19          Page 15 of
                                                                                                                      Private   17 Management
                                                                                                                              Wealth
        t~bank~
              P.O. Box 1800
                                                                                                                              Business Statement
                                                                                                                                        Account Number:
              Saint Paul, Minnesota 55101-0800
              3055         IMG                                                Y       ST01                                              Statement Period:
                                                                                                                                             Jan 2, 2019
                                                                                                                                                 through
                                                                                                                ' ~                         Jan 31, 2019
                                                                                                          '^     i
                                                                                                                                              Page 1 of 1
               'I'I'lll~~'~IIII'll~ il~~l~~l~l ~ll'~II~I111 11~"~~II~"~ 1~~11 ~1'1~
              ~- -~
              AFTER-PARTY2 INC LIQ TR
              DISPUTED CLAIMS RESERVE
                                                                                                             Contact a Private Wealth Management Client
                                                                                                     Services Representative at 888.265.7962, 24 hours a
                                                                                                              day,7 days a week for questions about your
                                                                                                        account(s). Visit privatewealth.usbank.com to view
                                                                                                                                     your statement online.




t(~~E~RMATION YQU SNt~t1t~D K~1~34U                                                                     .....
      Price changes for U.S. Bank Business Checking, Savings and Treasury Management Services are effective Jan. 1, 2019.
      Please contact your banker or Treasury Management consultant for pricing information specific to your account. If you need
      assistance in reaching your bank contact, call Customer Service at the number listed in the upper right corner of this statement or
      send an email to Customer Service at commercialsupport@usbank.com.

     Effective February 11, 2019 the "Your Deposit Account Agreement" booklet will include an update that may affect your rights.
     Starting February 11, you may pick up copies at your local branch, view copies at usbank.com, or call 800.USBANKS
     (1.800.872.2657) to request a copy.
     The main update to note in the revised "Your Deposit Account Agreement" booklet section, and sub section, is:
         • In section "Terms Applicable to all Deposit Accounts", there is an update in the "Arbitration" subsection now titled
              "Resolution of Disputes by Arbitration".

      Protecting your accounts is our highest priority. We have many safeguards in place to help ensure your accounts are secure.
      One of these is to close long-term inactive cards. If your U.S. Bank Business Debit or ATM Card has not been used within the last
      18 months, it may be closed. You will be notified at a later date in the event that your card will be closed. Please call us with any
      questions at 800-673-3555.
                                    Case 14-10282-LSS                      Doc 1124             Filed 05/13/19       Page 16 of
                                                                                                                      Private   17 Management
                                                                                                                              Wealth
              C~bank~P.O. Box 1800
                                                                                                                              Business Statement
                                                                                                                                            Account Number:
                     Saint Paul, Minnesota 55101-0800
                     3055        IMG                        S                 Y          ST01                                              Statement Period:
                                                                                                                                                Feb 1, 2019
                                                                                                                                                    through
                                                                                                                "•                             Feb 28, 2019

                       ~iilliin.,~nililri~~ril~n~i~lili~~i~i~i~i~ilillnliii~~~~i,i                                                                Page 1 of 1
                                               ~~
                       AFTER-PARTY2 INC LIQ TR
                       DISPUTED CLAIMS RESERVE
                                                                                                                Contact a Private Wealth Management Client
                                                                                                        Services Representative at 888.265.7962, 24 hours a
                                                                                                                 day,7 days a week for questions about your
                                                                                                           account(s). Visit privatewealth.usbank.com to view
                                                                                                                                        your statement online.



                                                                                                                                    __ ____
                                                                                  ,.:,                     ..         _.
U.S. Bank National Association                                                                                             Account Number
Account Summary

Beginning Balance on Feb 1                          $                   6,219.50
        Ending Balance on Feb 28, 2019 $                                6,219.50


Account Analysis Activity for: January 2019
                                       Account Number:                                          -~                                $                    0.00

                                       Analysis Service Charge assessed to                      -~                                $                    0.00
                           Case 14-10282-LSS                                Doc 1124         Filed 05/13/19      Page 17 of
                                                                                                                  Private   17 Management
                                                                                                                          Wealth
                        banka                                                                                             Business Statement
                                                                                                                                         Account Number:
                     P.o. eox ~aoo
                     Saint Paul, Minnesota 55101-0800                                                                                   --
                     3055        IMG                         S                 Y      ST01                                               Statement Period:
                                                                                                                                              Mar 1, 2019
                                                                                                                                                  through
                                                                                                                                             Mar 31, 2019

                                                                                                                                                Page 1 of 1
                    11111~~~'~I11~1~~1~~~1"~11~11~~61~~~~~1~~1~~~1~~~11~1~~'I~~I~~I
                    -~
                    AFTER-PARTY2 INC LIQ TR
                    DISPUTED CLAIMS RESERVE
                                                                                                              Contact a Private Wealth Management Client
                                                                                                       Services Representative at 888.265.7962, 24 hours a
                                                                                                               day, 7 days a week for questions about your
                                                                                                         account(s). Visit privatewealth.usbank.com to view
                                                                                                                                      your statement online.


                                                                                                                                                      ::. ..,
SILVER BU+ lt'dE~S~ e1~E~KfiN~"s                                                                                       _                   Mert~bQr FD1
U.S. Bank National Association                                                                                             Account Number-_
Account Summary

Beginning Balance on Mar 1                          $                    6,219.50
        Ending Balance on Mar 31, 2019 $                                 6,219.50
                               _.
A~I,4Ll'`S{S ~ERi/iCE CH~kR~~ flET~4lL                                                           .:.           ; ..
Account Analysis Activity for: February 2019
                                       Account Number:                                       _-                                 $                    0.00

                                       Analysis Service Charge assessed to                   -_                                 ~                    0.00
